Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishimori et al. (US 2008/0243339 A1).	NOTE: 	When the interpretation of the claim(s) is or may be in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation, a rejection under 35 U.S.C. 103(a) is appropriate. See MPEP § § 2111-2116.01 for guidelines on claim interpretation.	When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02
As to claims 1, 6, 11, Nishimori teaches a steering wheel system comprising a steering wheel, an angle sensor or mechanism coupled or applied to the steering wheel and adapted to determine a directed angular magnitude of the steering wheel and provide a corresponding control signal (The front wheel turning angle sensor Ss is configured to detect (measure) a turning angle .delta. of the front wheels 1L, 1R and to input the result to the target toe angle computing part 71’ – [182]; NOTE: the steering wheel turn of the front wheel by the operation of the steering wheel by the driver – [251]), and an angular rate sensor or mechanism coupled or applied to the steering wheel and adapted to determine a directed angular rate of the steering wheel (92, F.29) and provide a corresponding control signal offset (delta’, F.29); and	a steering actuator system comprising a wheel angle actuator coupled to one or more wheels of the vehicle and adapted to receive the collective control signal and control signal offset from the steering wheel system and turn the one or more wheels responsive to the collective control signal and control signal offset (120L’’’, 120R’’’, F.29).	Concerning the limitation of “thereby affecting a responsiveness of the one or more wheels to a vehicle operator request at the steering wheel as obtained from the directed angular magnitude of the steering wheel and the directed angular rate of the steering wheel”, Nishimori teaches that “thereby affecting a responsiveness of the one or more wheels to a vehicle operator request at the steering wheel as obtained from the directed angular magnitude of the steering wheel and the directed angular rate of the steering wheel” is a purpose of the system (for e.g. see a vehicle with a high response is obtained that can follow up a quick steering by the driver.  – [379]). Even so, it is further noted that, as claimed, the thereby clause is essentially claiming the intended result and is not afforded patentable weight, see MPEP 2111.04.	Concerning the limitation of “indicative of a vehicle operator steering intention” and “also indicative of a vehicle operator steering intention”, Nishimori teaches the limitations because the corresponding control signal and the corresponding control signal offset be in response to steering by a vehicle operator. For instance, Nishimori teaches wherein the directed angular magnitude of the steering wheel and the directed angular rate of the steering wheel are inherently applied by a vehicle operator (the steering wheel turn of the front wheel by the operation of the steering wheel by the driver – [251]; also NOTE: a vehicle with a high response is obtained that can follow up a quick steering by the driver.  – [379], and operation of the steering wheel by the driver – [254]). Even if Nishimori does not inherently disclose wherein the directed angular magnitude of the steering wheel and the directed angular rate of the steering wheel are inherently applied by a vehicle operator, one of ordinary skill would readily understand the implied teachings of Nishimori to encompass wherein the directed angular magnitude of the steering wheel and the directed angular rate of the steering a turning angular velocity .delta.' by temporal differentiation of the turning angle .delta. - [361]; NOTE: the present turning angle of front wheel .delta.  – [122]). Further, Nishimori suggests throughout the disclosure that the vehicle is steered as a result of steering actions applied by a vehicle operator (the steering wheel turn of the front wheel by the operation of the steering wheel by the driver – [251]; also NOTE: a vehicle with a high response is obtained that can follow up a quick steering by the driver.  – [379], and operation of the steering wheel by the driver – [254]). Thus, the broad disclosure including its implied suggestions, teaches wherein the directed angular magnitude of the steering wheel and the directed angular rate of the steering wheel are indicative of the vehicle operator steering intention.
As to claims 2, 7, 12, Nishimori teaches the steer-by-wire system of claim 1, wherein the steering wheel system further comprises an angular rate filter/tuner (93, F.29) adapted to receive an angular rate input from the angular rate sensor or mechanism and derive an angular offset output (a.sub.2L, a.sub.2R, F.29) corresponding to the control signal offset from the angular rate input.
As to claims 3, 8, 13, Nishimori teaches wherein the angular rate filter/tuner comprises a tunable feedforward filter ([365]).
As to claims 5, 10, 15, Nishimori teaches the steer-by-wire system of claim 2, wherein the angular rate filter/tuner is further adapted to modify the control signal offset based on a selected driving mode of the vehicle ([365]).
As to claim 16, Nishimori teaches the steer-by-wire method of claim 11, wherein the magnitude parameter is one of (a turning angle .delta. – [182]) an angular magnitude parameter and a linear magnitude parameter.
As to claim 17, Nishimori teaches the steer-by-wire method of claim 11, wherein the rate parameter is one of (92, F.29) an angular rate parameter and a linear rate parameter.
As to claims 18-19, Nishimori teaches wherein the directed angular rate of the steering wheel is inherently applied by a vehicle operator (the steering wheel turn of the front wheel by the operation of the steering wheel by the driver – [251]; also NOTE: a vehicle with a high response is obtained that can follow up a quick steering by the driver.  – [379], and operation of the steering wheel by the driver – [254]).)	Even if Nishimori does not inherently disclose “wherein the directed angular rate of the steering wheel is applied by a vehicle operator”, one of ordinary skill would readily understand the implied teachings of Nishimori to encompass “wherein the directed angular rate of the steering wheel is applied by a vehicle operator”. 	More specifically:	Nishimori teaches the directed angular rate of the steering wheel (a turning angular velocity .delta.' by temporal differentiation of the turning angle .delta. - [361]; NOTE: the present turning angle of front wheel .delta.  – [122]). Further, Nishimori suggests throughout the disclosure that the vehicle is steered as a result of steering actions applied by a vehicle operator (the steering wheel turn of the front wheel by the operation of the steering wheel by the driver – [251]; also NOTE: a vehicle with a high response is obtained that can follow up a quick steering by the driver.  – [379], and operation of the steering wheel  – [254]). Thus, the broad disclosure including its implied suggestions, teaches “wherein the directed angular rate of the steering wheel is applied by a vehicle operator” as claimed at least because the directed angular rate of the steering wheel may result from steering applied by a vehicle operator.
As to claim 20, Nishimori teaches wherein the directed rate parameter of the steering control is inherently applied by a vehicle operator (the steering wheel turn of the front wheel by the operation of the steering wheel by the driver – [251]; also NOTE: a vehicle with a high response is obtained that can follow up a quick steering by the driver.  – [379], and operation of the steering wheel by the driver – [254]).)	Even if Nishimori does not inherently disclose “wherein the directed rate parameter of the steering control is applied by a vehicle operator”, one of ordinary skill would readily understand the implied teachings of Nishimori to encompass “wherein the directed angular rate of the steering wheel is applied by a vehicle operator”. 	More specifically:	Nishimori teaches the directed rate parameter of the steering control (a turning angular velocity .delta.' by temporal differentiation of the turning angle .delta. - [361]; NOTE: the present turning angle of front wheel .delta.  – [122]). Further, Nishimori suggests throughout the disclosure that the vehicle is steered as a result of steering actions applied by a vehicle operator (the steering wheel turn of the front wheel by the operation of the steering wheel by the driver – [251]; also NOTE: a vehicle with a high response is obtained that can follow up a quick steering by the driver.  – [379], and operation of the steering wheel by the driver – [254]). Thus, the broad disclosure including its implied suggestions teaches .

Claims 4, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori as applied to claims 1, 6, 11, above, and further in view of Kunkel et al. (US 2020/0223270 A1).
As to claims 4, 9, 14, Nishimori does not teach camber actuation.	In a related invention, Kunkel teaches actuating a wheel camber actuator coupled to the one or more wheels using the control signal and control signal offset to camber the one or more wheels responsive to the collective control signal and control signal offset ([45]).	It would have been obvious to incorporate the teachings of Kunkel into the system of Nishimori in order to adjust wheel camber as described. The motivation being to improve ride quality.

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 7, that the prior art does not teach “a directed angular magnitude of the steering wheel” and “a directed angular rate of the steering wheel” inasmuch as Nishimori discloses the use of a yaw rate sensor.	However, the examiner respectfully disagrees.	Nishimori teaches a directed angular magnitude of the steering wheel (the present turning angle of front wheel .delta.  – [122]; NOTE: the steering wheel turn of the front wheel by the operation of the steering wheel by the driver – [251]) and the directed angular rate of the steering wheel (a turning angular velocity .delta.' by temporal differentiation of the turning angle  [361]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        
	



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663